DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-14 are objected to because of the following informalities: each of the noted claims depend directly from claim 1 and recite “the corrosion prevention feature.”  However, this term lacks antecedent basis in each claim, as a corrosion prevention feature is not introduced until claim 5.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,250,996. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-28 of the ‘996 patent recites an energy storage apparatus suitable for mounting on a printed circuit board using a solder reflow process (claim 1, col. 22, lines 45-46), the apparatus comprising: a sealed housing body comprising a positive internal contact and a negative internal contact each disposed within the body and each respectively in electrical communication with a positive external contact and a negative external, each of the external contacts providing electrical communication to the exterior of the body (claim 1, col. 22, lines 48-54); an electric double layer capacitor (EDLC) energy storage cell disposed within a cavity in the body comprising a stack of alternating electrode layers and electrically insulating separator layers (claim 1, col. 22, lines 55-58); an electrolyte disposed within the cavity and wetting the electrode layers (claim 1, col. 22, lines 59-60); a positive lead electrically connecting a first group of one or more of the electrode layers to the positive internal contact (claim 1, col. 22, lines 61-63); and a negative lead electrically connecting a second group of one or more of the electrode layers to the negative internal contact (claim 1, col. 22, lines 64-66); wherein each of the electrode layers comprises an energy storage media that comprises a carbonaceous material located in void spaces bound by a network of carbon nanotubes (claim 1, col. 22, line 66-col. 23, line 5).
With respect to claim 2, claims 1-28 of the ‘996 patent recite that at least one electrode layer comprises a double-sided electrode layer having energy storage media disposed on opposing surfaces of a conductive current collector layer.  See claim 2.
With respect claim 3, claims 1-28 of the ‘996 patent recite that surfaces of the energy storage cell in physical contact with the sealed housing body comprise an electrically insulating material.  See claim 3.
With respect to claim 4, claims 1-28 of the ‘996 patent recite that each of the electrode layers comprises a conductive tab attached to one of the positive lead and the negative lead.  See claim 4.
With respect to claim 5, claims 1-28 of the ‘996 patent recite a corrosion prevention feature located proximal to one of the internal contacts and configured to limit electrochemical reaction between said internal contact and the electrolyte during operation of the apparatus.  See claim 5.
With respect to claim 6, claims 1-28 of the ‘996 patent recite the internal contact comprises a first material having a relatively high electrochemical activity with the electrolyte; the corrosion prevention feature comprises a protective layer of a second material having a relatively lower electrochemical activity with the electrolyte than the first material, said protective layer disposed to prevent contact between the first material and the electrolyte.  See claim 6.
With respect to claim 7, claims 1-28 of the ‘996 patent recite that the protective layer comprises a layer of sealant.  See claim 7.
With respect to claim 8, claims 1-28 of the ‘996 patent recite that the protective layer comprises a metallic layer disposed on a surface of the first material.  See claim 8.
With respect to claim 9, claims 1-28 of the ‘996 patent recite that the protective layer comprises a metallic layer disposed on a surface of the first material and a sealant layer disposed on the metallic layer.  See claim 9.
With respect to claim 10, claims 1-28 of the ‘996 patent recite that in the metallic layer comprises a metallic shim covering at least a portion of the internal contact and secured by the sealant layer.  See claim 10.
With respect to claim 11, claims 1-28 of the ‘996 patent recite an interior surface of the body comprises a recessed portion configured to receive at least a portion of the corrosion prevention feature.  See claim 11.
With respect to claim 12, claims 1-28 of the ‘996 patent recite a portion of the positive or negative lead extends through the corrosion prevention feature to connect to one of the internal contacts.  See claim 12.
With respect to claim 13, claims 1-28 of the ‘996 patent recite the corrosion prevention feature comprises an aluminum metallic layer.  See claim 13.
With respect to claim 14, claims 1-28 of the ‘996 patent recite the corrosion prevention feature comprises an epoxy sealant.  See claim 14.
With respect to claim 15, claims 1-28 of the ‘996 patent recite a method of making an energy storage apparatus suitable for mounting on a printed circuit board using a solder reflow process (claim 15, col. 23, lines 51-53), the method comprising: forming an electric double layer capacitor (EDLC) energy storage cell comprising a stack of alternating electrode layers and electrically insulating separator layers (claim 15, col. 23, lines 54-56); disposing the energy storage cell within a housing body, the body comprising a positive internal contact and a negative internal contact disposed within the body (claim 15, col. 23, lines 57-59); at least partially filling the body with electrolyte to wet the electrode layers (claim 15, col. 23, lines 60-61); electrically connecting a positive lead from a first group of one or more of the electrode layers to the positive internal contact (claim 15, col. 23, lines 62-64); electrically connecting a negative lead from a second group of one or more of the electrode layers to the negative internal contact (claim 15, col. 23, lines 65-67); wherein each of the electrode layers comprises an energy storage media that comprises a carbonaceous material located in void spaces bound by a network of carbon nanotubes; and sealing the housing body with the energy storage cell disposed therein (claim 15, col. 23, line 65 – col. 24, line 6).
With respect to claim 16, claims 1-28 of the ‘996 patent recite sealing the housing body comprises hermetically sealing the housing body.  See claim 16.
With respect to claim 17, claims 1-28 of the ‘996 patent recite a method of providing energy to a device mounted on a printed circuit board comprising: mounting the apparatus of claim 1 to the printed circuit board using a solder reflow process; and repetitively charging and discharging the apparatus at an operating voltage and operating temperature to provide energy to a device; wherein the operating voltage is at least 2 V and the operating temperature is at least 65°C.  See claim 17.
With respect to claim 18, claims 1-28 of the ‘996 patent recite repetitively charging and discharging the apparatus at an operating voltage and operating temperature to provide energy to a device for at least 2,000 hours while the apparatus exhibits a capacitance degradation of less than 30% and an equivalent series resistance increase of less than 100%.  See claim 18.
With respect to claim 19, claims 1-28 of the ‘996 patent recite an energy storage apparatus suitable for mounting on a printed circuit board using a solder reflow process (claim 1, col. 22, lines 45-46), the apparatus comprising: a sealed housing body comprising a positive internal contact and a negative internal contact each disposed within the body and each respectively in electrical communication with a positive external contact and a negative external, each of the external contacts providing electrical communication to the exterior of the body (claim 1, col. 22, lines 48-54); an electric double layer capacitor (EDLC) energy storage cell disposed within a cavity in the body comprising a stack of alternating electrode layers and electrically insulating separator layers (claim 1, col. 22, lines 55-58); wherein each of the electrode layers comprises an energy storage media that comprises a carbonaceous material located in void spaces bound by a network of carbon nanotubes (claim 1, col. 22, line 66-col. 23, line 5); an electrolyte disposed within the cavity and wetting the electrode layers (claim 1, col. 22, lines 59-60); a positive lead electrically connecting a first group of one or more of the electrode layers to the positive internal contact (claim 1, col. 22, lines 61-63); a negative lead electrically connecting a second group of one or more of the electrode layers to the negative internal contact (claim 1, col. 22, lines 64-66); and a corrosion prevention feature located proximal to one of the internal contacts and configured to limit electrochemical reaction between said internal contact and the electrolyte during operation of the apparatus (see claim 5).
With respect to claim 20, claims 1-28 of the ‘996 patent recite that  the internal contact comprises a first material having a relatively high electrochemical activity with the electrolyte; the corrosion prevention feature comprises a protective layer of a second material having a relatively lower electrochemical activity with the electrolyte than the first material, said protective layer disposed to prevent contact between the first material and the electrolyte.  See claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashizaki et al. (US Pat. App. Pub. No. 2010/0188800) in view of Ishikawa et al. (US Pat. App. Pub. No. 2018/0233780).
With respect to claim 1, Ashizaki teaches an energy storage apparatus (see abstract) suitable for mounting on a printed circuit board using a solder reflow process (this limitation is a product-by-process limitation which is not granted patentable weight; see MPEP 2113), the apparatus comprising: a sealed housing body (see FIG. 1, elements 6 and 9, and paragraph [0034]) comprising a positive internal contact (see FIG. 1, element 7) and a negative internal contact (see FIG. 1, element 8) each disposed within the body and each respectively in electrical communication with a positive external contact and a negative external (see FIG. 1, where elements 7 and 8 extend through the casing to contact an external connection), each of the external contacts providing electrical communication to the exterior of the body (see FIG. 1); an electric double layer capacitor (EDLC) energy storage cell disposed within a cavity in the body comprising a stack of alternating electrode layers and electrically insulating separator layers (see FIGS. 1 and 3A, capacitive element 1, electrode layers 2 and 3, and separator 4, and paragraph [0034]); an electrolyte disposed within the cavity and wetting the electrode layers (see paragraph [0034]); a positive lead electrically connecting a first group of one or more of the electrode layers to the positive internal contact (see Fig. 1, elements 2B); and a negative lead electrically connecting a second group of one or more of the electrode layers to the negative internal contact (see FIG. 1, elements 3B).
Ashizaki fails to teach that each of the electrode layers comprises an energy storage media that comprises a carbonaceous material located in the void spaces and bound by the network of carbon nanotubes.  
Ishikawa, on the other hand, teaches each of the electrode layers comprises an energy storage media that comprises a carbonaceous material located in the void spaces and bound by the network of carbon nanotubes.  See paragraphs [0193] and [0209], noting that the active material includes carbon nanotubes, while the conductive additive includes additional carbon materials, such as carbon black or graphene; see also, FIG. 12 and paragraph [0252], wherein graphene sheets are shown filling gaps between the active materials. Such an arrangement results in high capacity and high energy density.  See abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ashizaki, as taught by Ishikawa, in order to produce a capacitor having high capacity and high energy density.
With respect to claim 2, the combined teachings of Ashizaki and Ishikawa teach that at least one electrode layer comprises a double- sided electrode layer having energy storage media disposed on opposing surfaces of a conductive current collector layer.  See Ishikawa, FIG. 1.
With respect to claim 3, the combined teachings of Ashizaki and Ishikawa teach that surfaces of the energy storage cell in physical contact with sealed housing body comprise an electrically insulating material.  See Ashizaki, paragraph [0034], noting that the case is formed of liquid crystal polymer.
With respect to claim 4, the combined teachings of Ashizaki and Ishikawa teach that each of the electrode layers comprises a conductive tab attached to one of the positive lead and the negative lead.  See Ashizaki, FIGS. 3A-3D.
With respect to claim 15, Ashizaki teaches a method of making an energy storage apparatus (see abstract) suitable for mounting on a printed circuit board using a solder reflow process (as part of the preamble, this limitation is not granted patentable weight as an intended use of the method; see MPEP 2111.02), the method comprising: forming an electric double layer capacitor (EDLC) energy storage cell comprising a stack of alternating electrode layers and electrically insulating separator layers (see FIG. 4, elements 2, 3, and 4); disposing the energy storage cell within a housing body, the body comprising a positive internal contact and a negative internal contact disposed within the body (see FIG. 2A, elements 6 and contacts 7 and 8); at least partially filling the body with electrolyte to wet the electrode layers (see paragraph [0034]); electrically connecting a positive lead from a first group of one or more of the electrode layers to the positive internal contact (see FIG. 1, elements 2B); electrically connecting a negative lead from a second group of one or more of the electrode layers to the negative internal contact (see FIG. 1, elements 3B); and sealing the housing body with the energy storage cell disposed therein (see FIG. 1, element 9 and paragraph [0034]).
Ashizaki fails to teach that each of the electrode layers comprises an energy storage media that comprises a carbonaceous material located in the void spaces and bound by the network of carbon nanotubes.  
Ishikawa, on the other hand, teaches each of the electrode layers comprises an energy storage media that comprises a carbonaceous material located in the void spaces and bound by the network of carbon nanotubes.  See paragraphs [0193] and [0209], noting that the active material includes carbon nanotubes, while the conductive additive includes additional carbon materials, such as carbon black or graphene; see also, FIG. 12 and paragraph [0252], wherein graphene sheets are shown filling gaps between the active materials. Such an arrangement results in high capacity and high energy density.  See abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ashizaki, as taught by Ishikawa, in order to produce a capacitor having high capacity and high energy density.
With respect to claim 16, the combined teachings of Ashizaki and Ishikawa teach that sealing the housing body comprises hermetically sealing the housing body.  See Ashizaki, paragraph [0055].
With respect to claim 17, the combined teachings of Ashizaki and Ishikawa teach mounting the apparatus of claim 1 to the printed circuit board using a solder reflow process (see Ashizaki, FIG. 12A and paragraph [0073]); and repetitively charging and discharging the apparatus at an operating voltage and operating temperature to provide energy to a device (while not explicitly disclosed, this operation is implicit to the normal operation of a capacitor); wherein the operating voltage is at least 2 V and the operating temperature is at least 65°C (while the combined teachings of Ashizaki and Ishikawa do not explicitly disclose these values, the combined teachings of Ashizaki and Ishikawa is considered to implicitly disclose any physical properties associated with the disclosed structures in claim 1; these physical properties include operating voltages and operating temperatures).
With respect to claim 18, the combined teachings of Ashizaki and Ishikawa are considered to implicitly disclose repetitively charging and discharging the apparatus at an operating voltage and operating temperature to provide energy to a device for at least 2,000 hours while the apparatus exhibits a capacitance degradation of less than 30% and an equivalent series resistance increase of less than 100%.  Since the combined teachings of Ashizaki and Ishikawa teach a capacitor having the structures recited in claim 1, the combined teachings of Ashizaki and Ishikawa are considered to implicitly disclose any physical properties associated with those structures including operation time, capacitance degradation, and equivalent series resistance; see MPEP 2112.01.
Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 5, the prior art fails to teach, or fairly suggest, a corrosion prevention feature as defined therein, when taken in conjunction with the limitations of base claim 1.  Claims 6-10 would be allowable by virtue of their dependency from claim 5.  Claims 11-14 would be allowable if amended to depend from claim 5 to correct of the antecedent basis problems therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848